Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 5, 2019

                                       No. 04-18-00436-CR

                                Rodrigo GARZA-DE-LA-CRUZ,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CRE000344-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
        The reporter’s record was originally due on November 28, 2018. On November 30,
2018, the clerk of this court notified David J. Laurel that he is the court reporter responsible for
timely filing the reporter’s record in this appeal and that the reporter’s record is late. The clerk
explained that if the reporter’s record has not been filed because (1) the appellant has failed to
pay or make arrangements to pay the reporter’s fee and (2) the appellant is not entitled to appeal
without paying the fee, the court reporter must file a notification of late record stating such fact
within ten days. Otherwise, the court reporter must file the reporter’s record within thirty days,
on December 31, 2018. The reporter’s record was not filed, nor did the court reporter file a
notification of late record.

        On January 16, 2019, we ordered the court reporter to file the reporter’s record on or
before February 15, 2019. We warned that if the reporter’s record was not filed by that date, we
may issue an order directing the court reporter to appear and show cause why he should not be
held in contempt for failing to file the record.

        Despite our order, David Laurel, the court reporter responsible for filing the reporter’s
record, has wholly failed to file the reporter’s record.

       Although we understand that there are competing demands on the court reporter’s time,
these demands cannot justify such a lengthy delay and potential prejudice to appellant’s rights.
If David Laurel is unable to perform all of his duties and complete a record in a timely manner,
he must take whatever steps are necessary, including requesting a substitute reporter or hiring
competent assistance, to file the record by the date ordered.

       We ORDER David Laurel to file the reporter’s record in Appeal No. 04-18-00436-
CR within twenty days of receiving a copy of this order. NO EXTENSIONS WILL BE
GRANTED. If David Laurel fails to file the reporter’s record in Appeal No. 04-18-00436-
CR as ordered, David Laurel will be ordered to appear and show cause why he should not
be held in civil or criminal contempt or otherwise sanctioned. See TEX. R. APP. P.
38.8(b)(4).

       We further ORDER the clerk of this court to send a copy of this order to the Honorable
Oscar J. Hale, Jr., by first class United States mail. See TEX. R. APP. P. 35.3(c) (“The trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely filed.”).




                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court